        Case 1:90-cv-05722-VM Document 1862 Filed 07/08/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    86 Chambers Street
                                                    New York, New York 10007


By ECF                                              July 8, 2021

The Honorable Victor Marrero
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re: United States v. District Council of Carpenters, 90 Civ. 5722 (VM)

Dear Judge Marrero,
   This Office represents the government in the above-named matter. As directed by the Court,
we write in response to the submission of the Independent Monitor, seeking approval of the
proposed 2021 election rules (ECF No. 1861). The government reviewed the proposed rules
before they were submitted to the Court, and consents to their approval.
   Thank you for your consideration.
                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney

                                       by:
                                             Benjamin H. Torrance
                                             Assistant United States Attorney
                                             212.637.2703

cc (by ECF): counsel of record
